REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Claims 1-29 are allowed.
Regarding independent claims 1, 14 and 24, the closest prior art is to Mattelet.  Mattelet discloses bending a flat glass sheet ([0061] of Mattelet) and coupling a frame to the glass to provide a “fixation shape” to the glass ([0038] of Mattelet).  Mattelet, however, also discloses that the frame matches the shape curvature of the glass ([0027] of Mattelet).  The function of providing a fixation shape to the glass therefore suggests using the frame to maintain the bent shape of the glass and not to hold a shape produced by cold-forming.  In addition, "bending" of the glass as disclosed in Mattelet could be accomplished at temperatures above the glass transition temperature and would therefore also not necessarily suggest cold forming the glass sheet.  Mattelet therefore does not teach or reasonably suggest a vehicle interior system comprising a cold-formed glass substrate directly bonded to the curved surface of a rigid support structure as recited in claims 1, 14, 24.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1, 14 and 24.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1, 14 and 24 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1, 14 and 24 is deemed non-obvious.
Claims 2-13 depend either directly or indirectly from claim 1.  Claims 15-23 depend either directly or indirectly from claim 14.  Claims 25-29 depend from claim 24.  These dependent claims are therefore also deemed non-obvious for the reasons set forth above with respect to claims 1, 14 and 24.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746